Citation Nr: 0501142	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  97-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran and the veteran's niece


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran had active duty for training from June 28, 1959 
to December 28, 1959; from June 19, 1960 to July 3, 1960; and 
from June 4, 1961 to June 18, 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  In April 2003, the Board remanded the 
veteran's claim to the RO so that the veteran could be 
scheduled for a hearing before a Veterans Law Judge.  

In September 2004, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge of the 
Board.  The veteran has been represented throughout this 
appeal by Georgia Department of Veterans Services.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At the September 2004 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had been 
awarded Social Security Administration (SSA) disability 
benefits based upon his psychiatric disorder.  A September 
1996 SSA notice states that the veteran was in receipt of SSA 
benefits.  Documentation of the veteran's SSA award of 
disability benefits and the evidence considered by the SSA in 
granting the veteran's claim is not of record.  The VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  Accordingly, this case is REMANDED for the 
following action:  

1.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award thereof for incorporation 
into the record.  

2.  Readjudicate the issue of whether new 
and material evidence has been received 
to reopen the veteran's claim of 
entitlement to service connection for 
schizophrenia.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


